DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-13, 16-17, 19, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0203567 (Lemus) in view of US 2021/0079902 (Yeung).

Regarding claim 7, Lemus teaches vehicle-mounted hydraulic system (Fig. 1-5 shows a vehicle mounted hydraulic system) [0021-0045], comprising:
a hydraulic pump operatively coupled to a power take off of a vehicle (Fig. 1-5 shows hydraulic pump 26 operatively coupled to electric motor 20 which powers a vehicle such as a truck thereby coupled to a power take off of a vehicle) [0037-0040];
a reservoir containing hydraulic fluid and being fluidly coupled to the hydraulic pump (Fig. 1-2 shows pressurizing tank 52 ie. reservoir containing hydraulic fluid and being fluidly coupled to hydraulic pump 26) [0038, 0041, 0044-0047, 0051]; and
a self-charging auxiliary power system (Fig. 1-3 shows a self-charging portable power generator 10), comprising:
a hydraulic generator fluidly coupled to the hydraulic pump (hydraulic motor #1 ie. hydraulic generator fluidly coupled to the hydraulic pump 26) [0038, 0041, 0044-0047, 0051];
at least one battery electrically coupled to the hydraulic generator frame (Fig. 1-5 shows battery 34 supported by trailer 18 ie. frame) [0037-0039], the at least one battery configured to be charged by the hydraulic generator (Fig. 4 shows battery 34 being electrically coupled to be charged by hydraulic motor #1 24 ie. hydraulic generator; Fig. 5 shows battery storage system 124 being electrically coupled to be charged by hydraulic motor #1 ie. hydraulic generator) [0039, 0042-0043, 0045, 0051].
	However, Lemus does not teach the power take off operable to provide rotational motion to drive the hydraulic pump; a cooling system operable to cool the hydraulic fluid.
	However, Yeung teaches the power take off operable to provide rotational motion to drive the hydraulic pump (power take off comprises powertrain 208 which drives the hydraulic pump 206 by the rotational motion of the powertrain 208) [0047-0048, 0060]; a cooling system operable to cool hydraulic fluid that drives the hydraulic generator (cooling system operable to cool hydraulic fluid) [0004-0005, 0050, 0075, 0101].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the power take off operable to provide rotational motion to drive the hydraulic pump and a cooling system operable to cool hydraulic fluid as taught by Yunoue in order to drive the hydraulic pump with the rotational motion of the power take off thereby driving the hydraulic pump in an energy efficient manner and to remove heat from the fluid while allowing the hydraulic system to function properly without getting over-heated thereby preventing the fluid to transfer heat to secondary components like hoses, valves ensuring safety by preventing over-heating.

Regarding claim 8, Lemus teaches further comprising a frame and wherein the hydraulic generator and the at least one battery are supported by the frame (Fig. 1-2 shows a hydraulic pump 26 along with hydraulic motor #1 24 comprising hydraulic generator and battery 34 supported by the trailer 18 ie. frame) [0037-0039].

Regarding claim 9, Lemus and Yunuoe teaches vehicle mounted hydraulic system of claim 8.
	However, Lemus does not teach wherein the cooling system is operable to cool the hydraulic fluid associated with the hydraulic generator simultaneously with cooling the at least one battery.
	However, Yunoue teaches wherein the cooling system is operable to cool the hydraulic fluid associated with the hydraulic generator simultaneously with cooling the at least one battery (cooling system operable to cool hydraulic fluid as well as battery) [0004-0005, 0050, 0075, 0101].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a cooling system operable to cool hydraulic fluid as taught by Yunoue in order to remove heat from the fluid while allowing the hydraulic system to function properly without getting over-heated similarly with the battery the cooling system keeps the battery from getting over-heated thereby preventing the fluid to transfer heat to secondary components like hoses, valves in case of the hydraulic system and preventing the battery to malfunction due to over-heating hence ensuring safety by preventing over-heating.

Regarding claim 10, Lemus teaches further comprising a first frame supporting the hydraulic generator and a second frame supporting the at least one battery, wherein the first frame is separate from the second frame (Fig. 1-2 shows trailer 18 ie. first frame supporting hydraulic pump 26 and hydraulic motor#1 24 comprising hydraulic generator and battery compartment 36 ie. second frame supporting battery 34, wherein trailer 18 ie. first frame is separate from battery compartment 36 ie. second frame) [0037-0040].


Regarding claim 11, Lemus teaches further comprising a battery charger electrically coupled to the hydraulic generator and the at least one battery (charging alternator 30 ie. battery charger electrically coupled to hydraulic motor#1 ie. hydraulic generator and battery 34 as shown in Fig. 4-5).

Regarding claim 12, Lemus teaches further comprising a battery monitoring system operable to provide battery charge data for the at least one battery (battery controller 38 operable to provide battery charge data for batteries 34 and selectively control the use and charging of batteries accordingly) [0039].

Regarding claim 13, Lemus teaches further comprising a control module in communication with the battery monitoring system (control box 44 which controls the pressure in hydraulic motor #1 ie. hydraulic generator with the battery controller 38 ie. battery monitoring system as the battery is charged by the hydraulic motor #1) [0038-0044].

Regarding claim 16, Lemus teaches vehicle mounted auxiliary power system (Fig. 1-5 shows a vehicle mounted hydraulic system) [0021-0045], comprising:
a hydraulic pump operatively coupled to a power take off of a vehicle Fig. 1-5 shows hydraulic pump 26 operatively coupled to electric motor 20 which powers a vehicle such as a truck thereby coupled to a power take off of a vehicle) [0037-0040];
a reservoir containing hydraulic fluid and being fluidly coupled to the hydraulic pump (Fig. 1-2 shows pressurizing tank 52 ie. reservoir containing hydraulic fluid and being fluidly coupled to hydraulic pump 26) [0038, 0041, 0044-0047, 0051]; and
a self-charging auxiliary power system (Fig. 1-3 shows a self-charging portable power generator 10), comprising:
a hydraulic generator fluidly coupled to the hydraulic pump (hydraulic motor #1 ie. hydraulic generator fluidly coupled to the hydraulic pump 26) [0038, 0041, 0044-0047, 0051];
at least one battery electrically coupled to the hydraulic generator (Fig. 1-5 shows battery 34 supported by trailer 18 ie. frame) [0037-0039], the at least one battery configured to be charged by the hydraulic generator (Fig. 4 shows battery 34 being electrically coupled to be charged by hydraulic motor #1 24 ie. hydraulic generator; Fig. 5 shows battery storage system 124 being
electrically coupled to be charged by hydraulic motor #1 ie. hydraulic generator) [0039, 0042- 0043, 0045, 0051];
a charger connector operable to be electrically coupled to an alternator of the vehicle via an inverter to charge the at least one battery (charging alternator 30 and output alternator 32 ie. alternator and inverter 48 are operable to be electrically coupled to battery and charge battery) [0013, 0038-0039, 0043, 0045].
	However, Lemus does not teach the power take off operable to provide rotational motion to drive the hydraulic pump; charger connector operable to be electrically couple to shore power to charge the at least one battery and a cooling system operable to cool the hydraulic fluid.
	However, Yeung teaches the power take off operable to provide rotational motion to drive the hydraulic pump (power take off comprises powertrain 208 which drives the hydraulic pump 206 by the rotational motion of the powertrain 208) [0047-0048, 0060]; charger connector operable to be electrically couple to shore power to charge the at least one battery (charger connector operable to electrically couple to shore power to charge the battery bank) [0066, 0069, 0071, 0092, 0117, 0133] and a cooling system operable to cool the hydraulic fluid (cooling system operable to cool hydraulic fluid) [0007, 0050, 0101, 0120, 0130, 0137].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the power take off operable to provide rotational motion to drive the hydraulic pump and a cooling system operable to cool hydraulic fluid as taught by Yunoue in order to drive the hydraulic pump with the rotational motion of the power take off thereby driving the hydraulic pump in an energy efficient manner as well as the battery be charged by shore power in order to ensure that the battery is always charged and ready for supplying power to the vehicle loads in order to supply those loads with uninterruptible power supply and to have a cooling system operable to cool hydraulic fluid as taught by Yeung in order to remove heat from the fluid while allowing the hydraulic system to function properly without getting over-heated thereby preventing the fluid to transfer heat to secondary components like hoses, valves ensuring safety by preventing over- heating.

Regarding claim 17, Lemus teaches further comprising a frame and wherein the hydraulic generator and the at least one battery are supported by the frame (Fig. 1-2 shows a hydraulic pump 26 along with hydraulic motor #1 24 comprising hydraulic generator and battery 34 supported by the trailer 18 ie. frame) [0037-0039]. 


Regarding claim 19, Lemus teaches further comprising a first frame supporting the hydraulic generator and a second frame supporting the at least one battery, wherein the first frame is separate from the second frame (Fig. 1-2 shows trailer 18 ie. first frame supporting hydraulic pump 26 and hydraulic motor#1 24 comprising hydraulic generator and battery compartment 36 ie. second frame supporting battery 34, wherein trailer 18 ie. first frame is separate from battery compartment 36 ie. second frame) [0037-0040].

Regarding claim 21, Lemus and Yeung teaches claim 7. 
	However, Lemus does not explicitly teach wherein the power take off is operably coupled to a drivetrain of the vehicle. 
	However, Yeung teaches wherein the power take off is operably coupled to a drivetrain of the vehicle (Fig. 2 shows powertrain 208 ie. power take off operably coupled to drivetrain 212 of the vehicle) [0048-0050]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the power take off is operably coupled to a drivetrain of the vehicle as taught by Yeung in order to ensure that the power take off is driving the drivetrain of the vehicle thereby increasing efficient use of power to drive the vehicle. 

Regarding claim 22, Lemus and Yeung teaches claim 21. 
	However, Lemus does not explicitly teach wherein the drivetrain is powered by an internal combustion engine. 
	However, Yeung teaches wherein the drivetrain is powered by an internal combustion engine (Fig. 2 shows drivetrain 212 being driven by GTE 214 ie. internal combustion engine) [0048-0050]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the drivetrain is powered by an internal combustion engine as taught by Yeung in order to ensure that the power from the internal combustion engine is used in an effective manner to drive the vehicle as well as the hydraulic pump thereby saving power. 


Regarding claim 23, Lemus and Yeung teaches claim 16. 
	However, Lemus does not explicitly teach wherein the power take off is operably coupled to a drivetrain of the vehicle. 
	However, Yeung teaches wherein the power take off is operably coupled to a drivetrain of the vehicle (Fig. 2 shows powertrain 208 ie. power take off operably coupled to drivetrain 212 of the vehicle) [0048-0050]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the power take off is operably coupled to a drivetrain of the vehicle as taught by Yeung in order to ensure that the power take off is driving the drivetrain of the vehicle thereby increasing efficient use of power to drive the vehicle. 

Regarding claim 24, Lemus and Yeung teaches claim 23. 
	However, Lemus does not explicitly teach the alternator is operably coupled to the drivetrain of the vehicle. 
	However, Yeung teaches the alternator is operably coupled to the drivetrain of the vehicle [0115-0116].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the alternator is operably coupled to the drivetrain of the vehicle as taught by Yeung in order to convert the mechanical energy to generate electric power thereby providing efficient power to the vehicle system. 


Regarding claim 25, Lemus and Yeung teaches claim 24. 
	However, Lemus does not explicitly teach wherein the drivetrain is powered by an internal combustion engine. 
	However, Yeung teaches wherein the drivetrain is powered by an internal combustion engine (Fig. 2 shows drivetrain 212 being driven by GTE 214 ie. internal combustion engine) [0048-0050]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the drivetrain is powered by an internal combustion engine as taught by Yeung in order to ensure that the power from the internal combustion engine is used in an effective manner to drive the vehicle as well as the hydraulic pump thereby saving power. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0203567 (Lemus) in view of US 2021/0079902 (Yeung) further in view of EP 2789838 (Sheba).

Regarding claim 14, Lemus and Yeung teaches vehicle mounted hydraulic system of claim 7.
However, Lemus and Yeung does not teach wherein the hydraulic generator 17 is operable to deliver 3.0 kW of AC power.
	However, Sheba teaches wherein the hydraulic generator 17 is operable to deliver 3.0 kW of AC power [0006, 0012].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the hydraulic generator operable to deliver 3.0kW of AC power as taught by Seba in order to hydraulically deliver 3.0kW in order to power the various equipment in a vehicle in a fast and efficient manner thereby providing uninterruptible power supply to various load equipment in a vehicle for an extended period of time.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0203567 (Lemus) in view of US 2021/0079902 (Yeung) further in view of US 2007/0151776 (Hart).

Regarding claim 15, Lemus and Yunoue teaches vehicle mounted hydraulic system of claim 7.
	However, Lemus and Yunoue does not teach wherein the hydraulic generator provides 120 volts of AC power.
	However, Hart teaches wherein the hydraulic generator provides 120 volts of AC power [0022].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the hydraulic generator provide 120 volts as taught by Hart in order to power the various equipment in a vehicle in a fast and efficient manner thereby
providing uninterruptible power supply to various load equipment in a vehicle for an extended period of time.



Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0203567 (Lemus) in view of US 2021/0079902 (Yeung) further in view of US 2013/0071212 (Yunoue). 

Regarding claim 18, Lemus and Yeung teaches vehicle mounted auxiliary power system of claim 17.
	However, Lemus and Yeung does not teach wherein the cooling system comprises a fan and is operable to cool the hydraulic fluid simultaneously with cooling the at least one battery.
	However, Yunoue teaches wherein the cooling system is operable to cool the hydraulic fluid associated with the hydraulic generator simultaneously with cooling the at least one battery (cooling system operable to cool hydraulic fluid as well as battery) [0007-0008, 0075].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a cooling system operable to cool hydraulic fluid as taught by Yunoue in order to remove heat from the fluid while allowing the hydraulic system to function properly without getting over-heated similarly with the battery the cooling system keeps the battery from getting over-heated thereby preventing the fluid to transfer heat to secondary components like hoses, valves in case of the hydraulic system and preventing the battery to malfunction due to over-heating hence ensuring safety by preventing over-heating.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0203567 (Lemus) in view of US 2021/0079902 (Yeung) further in view of US 2021/0188036 (Stubbs).

Regarding claim 20, Lemus and Yeung teaches vehicle mounted auxiliary power system of claim 16.
	However, Lemus and Yeung does not teach further comprising a display configured to indicate a remaining charge of the at least one battery.
	However, Stubbs teaches further comprising a display configured to indicate a remaining charge of the at least one battery (user can define threshold values that trigger the display of notification in terms of SOC of battery bank 116 thereby indicating a SOC of battery) [0080].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a display configured to indicate a remaining charge of the battery as taught by Stubbs in order to ensure that the condition of the battery is known to the user, thereby enabling the user to set levels or make decisions based on that information.


Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive. 
Regarding claim 7 and 16 the Examiner would like to draw attention to the fact that generator assembly 10 as shown in Fig. 1-5 can be used as a primary source to the vehicle as stated in paragraph [0037] of Lemus, thereby the electric motor 20 acting as part of the power take off of said vehicle. The electric motor 20 as shown in Fig. 4 is coupled to the hydraulic pump 26 thereby driving said hydraulic pump 26 as indicated in paragraphs [0037-0043]. 
The Examiner agrees with the Applicant that Lemus does not explicitly teach the portion of the claimed limitation: “the power take off operable to provide rotational motion to drive the hydraulic pump”, this is where the Examiner relies on new reference US 2021/0079902 (Yeung) in paragraphs [0047-0048, 0060] teaches that the rotational motion of powertrain 208 ie. power take off drives the pump 206 ie. hydraulic pump as shown in Fig. 2 to teach said limitation: “the power take off operable to provide rotational motion to drive the hydraulic pump”. Thereby, the current rejection stands. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836